Appeal by defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered March 3, 1982, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict and imposing sentence.
Judgment affirmed.
As defendant was being arrested a police officer asked "where is the gun?”. Defendant replied that he had no gun; "it was a pipe”. Under the circumstances of this case, this statement was properly admitted as a response to a question the police properly asked in order to clarify a situation and protect themselves (see, People v Johnson, 86 AD2d 165, 168, affd 59 NY2d 1014).
We find that the evidence was sufficient to prove defendant’s guilt beyond a reasonable doubt. We have reviewed defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.